UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1511


In re: DENNIS JOE LYON,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                    (1:15-cr-00416-WO-3; 1:18-cv-00967-WO-JLW)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Dennis Joe Lyon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis Joe Lyon petitions for a writ of mandamus, seeking an order from this court

directing the district court to act on his 28 U.S.C. § 2255 motion. Our review of the district

court’s docket sheet reveals that the district court has dismissed Lyon’s § 2255 motion.

Accordingly, because the district court has recently decided Lyon’s case, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                        PETITION DENIED




                                              2